Citation Nr: 0434373	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-04 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for partial gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from October 1966 
to October 1968.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claim for service connection for a partial gastrectomy.  The 
veteran's timely notice of disagreement was received in 
January 2000.  Following issuance of a statement of the case 
in March 2000, the veteran's timely substantive appeal was 
received later that same month, in March 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the need for a partial gastrectomy 
may have been caused by his treatment in service for 
hookworms.  The Board notes that service connection has been 
granted for hookworm infestation.  Alternatively, the veteran 
contends that the need for a partial gastrectomy was 
secondary to his service-connected hiatal hernia, which had 
previously caused him to require treatment for esophagitis.  

The veteran contends, alternatively, that the partial 
gastrectomy was secondary to multiple medications the veteran 
required for his service-connected disabilities, including 
pain medications and antibiotics required for recurrent 
infections resulting from the amputation of his left leg 
above the knee, following a gunshot wound incurred in 
Vietnam.

The RO adjudicated the veteran's claim for service connection 
for a partial gastrectomy in 1999, prior to enactment of the 
VCAA.  The RO denied the claim on the basis that the claim 
was not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist.  

The evidence of record does not reflect that the veteran's 
claim has been readjudicated since enactment of the VCAA.  In 
particular, the veteran is entitled to an adjudication 
without application of a requirement that the claim be well-
grounded.  Under the VCAA, the veteran is entitled to medical 
opinion as to his contention that the partial gastrectomy he 
underwent was required as result of his service-connected 
hiatal hernia or other service-connected disabilities or as a 
result of medications required for those service-connected 
disabilities, or was secondary to exposure to Agent Orange.

Action required under the VCAA must be completed, as set 
forth in the paragraphs below, and any additional actions 
which may be required as a result of changes in 
interpretation of the VCAA which may be issued after the date 
of this Board decision should also be completed.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While this case is in remand status, updated VA and/or 
private clinical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran of the 
enactment of the VCAA and of VA's duty to 
assist him in the development of the 
claim of entitlement to service 
connection for partial gastrectomy, even 
though he has been advised of the 
enactment of the VCAA in relationship to 
other claims.  Advise the veteran of the 
development which will be undertaken to 
assist him specifically with the 
development of the claim for service 
connection for partial gastrectomy.  
Advise him of the criteria for service 
connection for a partial gastrectomy.  
The veteran should be advised as to what 
information and evidence is required to 
substantiate his claim.  He should be 
advised which portion of the information 
and evidence he is responsible for and 
what information and evidence VA will 
assist him to obtain or develop.  In 
particular, the veteran should be advised 
to identify any and all treatment 
facilities at which he was seen proximate 
to, especially soon before, the date he 
underwent partial gastrectomy.  

(b)  Advise the veteran again that it is 
his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

(c)  The veteran should be notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim of entitlement to service 
connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).

(d)  The veteran should be clearly 
advised of the time frame within which he 
may submit evidence to substantiate his 
claim.  In any event, the veteran should 
be specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim for service 
connection for a partial gastrectomy.

(e)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records he believes would be 
relevant to the claim.  

Current clinical records, from March 2003 
to the present should be obtained from 
the Iron Mountain, Minnesota, VA Medical 
Center, or from any other treating VA 
Medical Center identified by the veteran.  

3.  The veteran should be afforded VA 
examination as necessary to determine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that a partial gastrectomy was required 
as a result of any service-connected 
disability or treatment of any service-
connected disability, or as a result of 
inservice exposure to Agent Orange.  

The claims folders (currently, four 
volumes) should be sent to the examiner 
for review of pertinent documents 
therein.  In particular, the examiner 
should be provided a list of all 
disabilities for which service connection 
is currently in effect or was in effect 
at the time the veteran underwent partial 
gastrectomy.  The Board notes that the 
summary of a September 1989 to October 
1989 VA hospitalization, during which the 
veteran underwent exploratory laparotomy, 
completion of vagotomy, and placement of 
a retrocolic isoperistaltic jejunal 
interposition between the end of the 
esophagus and the stomach, noted that 
previous records of the veteran's 
gastrointestinal disorders, including 
records of  Nissan fundoplication in 
1971, a 1975 hospitalization for peptic 
ulcer disease, and 1982 VA antrectomy and 
Billroth I, had been lost in a flood at a 
Denver hospital.  

The examiner must also be informed that 
the veteran may be presumed to have been 
exposed to Agent Orange, based on his 
service in Vietnam.  Any necessary 
diagnostic examinations or studies should 
be conducted.  

The examiner should be asked to provide 
the following opinions:  (1) Is it at 
least as likely as not (is there a 50 
percent or greater probability?) that the 
veteran has a current gastrointestinal 
disorder, to include partial gastrectomy, 
which is etiologically related to or 
secondary to a service-connected 
disability, or is related to the 
veteran's exposure to Agent Orange?   (2) 
Is it at least as likely as not (is there 
a 50 percent or greater probability?) 
that the veteran has a current 
gastrointestinal disorder, to include 
partial gastrectomy, which is secondary 
to or etiologically related to 
medications or other treatments required 
for a service-connected disability, to 
include hookworms?  (3) If a 
gastrointestinal disorder, to include 
partial gastrectomy, is not etiologically 
related to exposure to Agent Orange or 
secondary to any service-connected 
disability, is it at least as likely as 
not (is there a 50 percent or greater 
probability?) that the veteran has a 
current gastrointestinal disorder, to 
include the residuals of partial 
gastrectomy, which is aggravated by any 
service-connected disability or treatment 
for a service-connected disability?    

The examiner should state the basis 
(rationale) for the conclusions reached.

4.  If, after review of additional 
evidence submitted or identified 
following the notice described above, 
additional development is required, such 
development should be conducted.

5.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

